311 F.2d 221
BROOKLYN WATERFRONT TERMINAL CORP., Plaintiff-Appellee,v.INTERNATIONAL TERMINAL OPERATING CO., Inc. and Fireman'sFund Insurance Company, Defendants-Appellants.
No. 84, Docket 27564.
United States Court of Appeals Second Circuit.
Argued Nov. 1, 1962.Decided Nov. 19, 1962.

John L. Quinlan, of Bigham, Englar, Jones & Houston, New York City (Robert J. De Boissiere, New York City, on the brief), for defendants-appellants.
Charles W. Hagen, of Hagen, Johnson & Markey, New York City (Thomas O. Markey, of Hagen, Johnson & Markey, New York City, on the brief), for plaintiff-appellee.
Before CLARK, FRIENDLY and MARSHALL, Circuit Judges.
PER CURIAM.


1
Affirmed on the findings and opinion of District Judge Weinfeld.  211 F.Supp. 702.